Exhibit 10.7
MOJO ORGANICS, INC.
101 Hudson Street, 21st Floor
Jersey City, New Jersey 07302


December __, 2012








OmniView Capital, LLC
303 Park Ave. South
P.O. Box 1287
New York, NY 10028
Attn.:  Chief Executive Officer


Ladies and Gentlemen:


Reference is made to the Securities Purchase Agreement for Series A Preferred
Stock (the “Purchase Agreement”) to be entered into by and among Mojo Organics,
Inc., a Delaware corporation (the “Company”) and the Purchasers
thereunder.  Capitalized terms used but not defined herein have the meanings
given them in the Purchase Agreement.


In consideration of, among other things, the purchase by OmniView Capital, LLC
(“OmniView”) of Series A Preferred Stock in the Offering, the undersigned agrees
that OmniView shall have the right to nominate one member of the Company’s Board
of Directors (such person, or any successor thereto nominated by Seller and
reasonably satisfactory to the Buyer, the “Nominee”) for so long as OmniView and
its affiliates together hold at least five percent (5%) or more of the Company’s
issued and outstanding Series A Preferred Stock, and the Company’s Board of
Directors shall appoint the Nominee as a director of the Company, to serve until
the next annual meeting of Shareholders or until his successor is duly elected
and qualified or his earlier death, resignation or removal in accordance with
the Company’s By-Laws.


OmniView shall continue to nominate a Nominee at the next and subsequent annual
meetings of the Shareholders, and at any special meeting of the Shareholders at
which Directors are to be elected (collectively, a “Meeting”) during such
period, but the Nominee will be subject to reelection by the stockholders as
provided in the Company’s By-Laws. If the Nominee is not elected by the
Shareholders pursuant to the By-Laws, OmniView shall have the right to designate
the same or another person as its Nominee at the next Meeting, provided OmniView
and its affiliates together hold at least five percent (5%) or more of the
Company’s issued and outstanding Series A Preferred Stock.
 
This letter agreement shall not limit the rights of the parties in any other
document, instrument or agreement relating to the transactions contemplated by
the Purchase Agreement.


This letter agreement may be executed in counterparts, each of which shall be
governed by the laws of the State of New York.
 
 

  Very Truly Yours,
 
MOJO ORGANICS, INC.


By:  /s/ Glenn Simpson
        Name: Glenn Simpson
        Title: CEO

 

 
OMNIVIEW CAPITAL, LLC
 
By: /s/ Abraxas J. Discala
       Name: Abraxas J. Discala
       Title: CEO





